Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated September 8, 20201, the following occurred.  Claims 1-2 and 22 have been amended.  No new claims were added. 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 states: “the computer system sends  the external device that sends to the data file information on how…”  It appears that the Applicant removed the wrong “to”.  The Examiner thinks the “to” is a typographical error and removal of the “to” was in error. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 10, 12, 17, 19, 20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al- Moosawi et al. (US 20120120220 A1), hereinafter, Al-Moosawi.
Regarding Claim 1,
Al-Moosawi teaches: 
A method of sending a data file with medical data pertaining to a patient. comprising one or more of medical images, medical test results, numerical data on vital signs, text-based medical data, and sequencing data, from an external device with a device identifier to a computer system and storing the data file associated with an identity of the patient, the method comprising:
--a) selecting an external device to be used to acquire the medical data wherein the external device is requested to send the medical data to the computer system and sending the medical data as the data file to the computer system (see: Al-Moosawi, [0024], FIG. 2 illustrates an exemplary process that may be performed such that a patient can capture, define, review and upload (external device requested to send) one or more medical images from a mobile device. Also se para. 0007, transmitting, in response to a user request, the acquired image and location information to the server.). 
(e.g., one of mobile devices 105a, 105b and 105c as shown in FIG. 1) to a secure server (e.g., application server 140 as shown in FIG. 1; see: [0019] where software is installed on a mobile device thus necessarily selecting a device) for review and 
--b) the computer system recording an instruction, prior to the data file being sent to the computer system, the instruction including information that one of a set of external devices including the external device will send the medical data pertaining to the patient and a location of where the medical data will be sent (see: Al-Moosawi, [0025], When a mobile device is issued or otherwise configured for a patient's use, the patient and associated information may be enrolled 202. Enrollment 202 may include creating a digital patient record including vital information related to the patient. Enrollment 202 may further include associating a mobile device identification (ID) number with the patient's record. Al-Moosawi, [0032], As discussed above, during enrollment 202, a patient's record may be associated with a specific device identifier, thereby linking the patient's record with the mobile device 300 assigned to the patient. During the upload process, the mobile device 300 uploads 224 the device identifier. The application server receives the identifier and, based upon this information, identifies the patient's record associated with the image to be uploaded. The image is then uploaded 226 to the application server.).
--c) receiving the data file with the medical data from the external device and identifying the data file as coming from one of the set of external devices (see: Al-Moosawi, [0032], where a photo (data file) and device identifier is sent to the server.  Claim 5 teaches that the device unique identifier is used to associate the photo with the patient record).	
--d) associating the identity of the patient with the data file based on at least the identifying of the data file as coming from one of the set of external devices, and the recorded instruction (see: Al-Moosawi, [0032], Claim 5 where the patient’s medical record (which necessarily identifies the patient) is associated with the photo using the device unique id.  Para 0022 also teaches that the server identifies the patient).
--e) the computer system storing the data file associated with the identity of the patient, in a data storage device (see: Al-Moosawi, [0025], [0032] claim 5 where the photo is uploaded to the server where it is associated (interpreted as stored) with the patient medical record).

Regarding Claim 10,
Al-Moosawi teaches:
The method according to claim 1, wherein sending the data file from the external device to the computer system is done automatically by the external device after the medical data is acquired (see: Al-Moosawi, [0036], where a feature may be incorporated where after a set amount of time after an image is acquired 216 (e.g., 2 minutes), the image may be automatically uploaded 226 to the secured server. The Examiner notes that an image cannot be sent prior to acquiring the image.)

Regarding Claim 12,
Al-Moosawi teaches:
The method according to claim 1, wherein the data file is an image file, and acquiring the data comprises a camera controlled by the external device to make an image of the Al-Moosawi, [0017], [0019], [0028] where the patient may capture medical images in their own home, forwarding the images to their doctor or other medical professional, and receive information related to the area of concern without the added inconvenience of going to the doctor's office, thereby saving time and expense. An exemplary process and application interface for such a device is discussed below with respect to FIGS. 2 and 3a-3g. See also: Al-Moosawi [0017] and [0028], which teaches the same feature).

Regarding Claim 17,
Al-Moosawi teaches:
The method according to claim 1, wherein the computer system comprises a server connected to a plurality of peripheral computers (see: Al-Moosawi, at Fig. 1 and [0022] where the network 110 may be operably connected to a second network 120 via a firewall 115. The second network may be a secure local area network, such as a hospital intranet, and thus require the security provided by the firewall.  Multiple workstations 125a, 125b and 125c may be operably connected to the network 120.

Regarding Claim 19, 
Al-Moosawi teaches:
The method according to claim 1, wherein sending the data file comprises sending the data file without information that directly or indirectly identifies the patient, other than information that identifies the data file as coming from the external device (see: Al-Moosawi, [0018], where the mobile device may be used by a patient or caregiver to 

Regarding Claim 20,
Al-Moosawi teaches:
The method according to claim 1, wherein the external device that sends the data file to the computer system has no information directly or indirectly associating the data file with the identity of the patient, when the data file is sent (see: Al-Moosawi, [0024], where FIG. 2 illustrates an exemplary process that may be performed such that a patient can capture, define, review and upload one or more medical images from a mobile device (e.g., one of mobile devices 105a, 105b and 105c as shown in
FIG. 1) to a secure server (e.g., application server 140 as shown in FIG. 1) for review and evaluation by a medical professional via a secure workstation (e.g., one or workstations 125a, 125b and 125c as shown in FIG. 1) operably connected to the server).  The Examiner asserts that the data file is a picture with no identifying information. 

Regarding Claim 22, 
Claim(s) 22 is/are analogous to Claim(s) 1, thus Claim(s) 22 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Al-Moosawi at Para. 0050 further teaches that its functionality is implemented via various modules. These modules are interpreted to correspond to the modules of the claimed invention.

Regarding Claim 23, 
Al-Moosawi teaches:
A computer system comprising:
a medical data acquisition system according to claim 22 (see: Al-Moosawi, Fig. 3, element 300 where medical data (a photo) is being acquired by the mobile device “a medical data acquisition system”);
a data storage device (see: Al-Moosawi, Fig. 3f, where medical data is uploaded and stored in the mobile device, element 305); and
a computer or a plurality of connected computers, the same as or different from the computer or plurality of connected computers running the data acquisition software, that runs a software module that provides authorized users with access to medical data files associated with the identities of patients in the data storage device (see: Al-Moosawi, Fig 5b, where authorized users are allowed access to medical data files associated with the identities of the patient in the data storage device. This is interpreted to occur via a module that provides access (see: Al-Moosawi at Para. 0050)).

Regarding Claim 24,
Al-Moosawi teaches:
A system comprising: a computer system according to claim 23; and the external device, adapted to acquire medical data pertaining to the patient, and to send a medical data file with the medical data to the computer system, identifying the medical data file Al-Moosawi, [0046], where After taking 416 an image, the caregiver may opt to send 418 the photo to the application server or delete 422 the photo from the phone. FIG.5f shows an exemplary screenshot of an acquired image and a send photo 585 button for sending 418 the photo securely from the mobile device to the application server. Conversely, FIG.5g shows a screenshot of the mobile device 500 when a caregiver selects to delete a photo. Upon selecting the delete button 590, the software application may display a prompt 595 confirming the caregiver wishes to delete the photo. The caregiver may select to delete the photo or to return to the acquired image screen (as shown in FIG.5f). After the caregiver sends 418 a photo to the application server, the caregiver may opt 420 to take 416 another photo).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Moosawi, in view of Gaskill et al. (US 8,395,498 B2), hereinafter Gaskill.
Regarding Claim 2,
Al-Moosawi may not explicitly teach:
The method according to claim 1, wherein:
--the computer system sends to the external device that sends the data file information on how to send data files from the external device to the computer system, before sending the data file.
--the external device uses the information on how to send data files, when sending the data file.
--the method also includes repeating (a) through (e) for a data file to be associated with an identity of a different patient, again using the information on how to send data files, when sending the data file to be associated with the different patient.
Gaskill teaches:
The method according to claim 1, wherein:
--the computer system sends to the external device that sends to the data file information on how to send data files from the external device to the computer system, before sending the data file (see: Gaskill, column 39, lines 59-column 40, lines 1-9, where in one exemplary process, illustrated by the flow diagram of FIG. 4C, the medical facility has 421 on hand a supply of unpaired PPC's. Immediately following implantation or during a follow-up visit, the patient having a PIMD is provided with 422 an unpaired PPC. The ID of the PPC, the ID of the patient’s PIMD, the ID of the patient, and/or other pairing information unique to the patient, the PIMD, and/or PPC is ascertained 423, such as by accessing the APM server where such information is stored. When the pairing initialization mode of the PPC is activated and the PPC is in communication proximity with the PIMD, the PPC initiates 425 the pairing process. The pairing initialization process may involve providing the PIMD with the ID of the PPC, exchanging encryption keys, and/or providing or exchanging other information to form 
--the external device uses the information on how to send data files, when sending the data file (see: Gaskill, column 11, lines 3-7, where when information is to be transmitted between the medical devices 13 and an APM server 16A, the PPC 14 paired with a respective medical device(s) 13 serves to wirelessly communicate the information over one or more networks, and Gaskill, column 11, lines 39-41, where data communicated between the PPC 14 and the mobile network(s) 20 is ultimately communicated with the APM server 16A).  The Examiner interprets that the transmission of data is necessarily based on the pairing of the devices.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the wireless patient communicator employing security information management as taught by Gaskill, with the motivation of effecting communications between a portable patient communicator and a patient implantable medical device, and for facilitating communications between the PPC and a remote server via a wireless network (Gaskill, column 3, lines 9-12). 
Al-Moosawi/Gaskill may not explicitly teach:
--the method also includes repeating (a) through (e) for a data file to be associated with an identify of a different patient, again using the information on how to send data files, when sending the data file to be associated with the different patient.
	However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Al-Moosawi/Gaskill based on the duplication of parts rationale (see In re Harza, MPEP 
	The Examiner further notes that the limitation is a conditional limitation (“when sending”) and that the condition precedent is never met. As such, the limitation is not required to occur and is not limiting (see Ex parte RANDAL C. SCHULHAUSER, Appeal 2013-007847 (Precedential), 04/28/2016). The above-rejection has been provided for completeness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Al-Moosawi/Gaskill, in view of Lane (US 7,434,724 B2), hereinafter Lane.
Regarding Claim 3. 
Al-Moosawi/Gaskill may not explicitly teach:
The method according to claim 2, wherein the computer system sending information to the external device comprises the computer system displaying a machine readable visual code to the external device.
Lane teaches:
The method according to claim 2, wherein the computer system sending information to the external device comprises the computer system displaying a machine readable Lane, Fig. 2, element 106, and the external device scanning the machine readable visual code see: Lane, column 6, lines 23426, where during step 508, the medical device queries the sensor for updated data. Upon receiving a query, the medical sensor provides the current dynamic medical data. Thus, a new dynamic medical data point is provided (i.e. step 502 is repeated) and the cycle begins anew).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the inventions of Al-Moosawi/Gaskill with the dynamic barcode for displaying medical data as taught by Lane, with the motivation of developing an invention where dynamic medical data may be presented in a form that can be gathered, but not read, by medical personnel, where the he medical data can later be accessed by an authorized user (Lane, column 3, lines 6-7).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Moosawi in view of Gaines et al. (US 8,694,600 B2), hereinafter Gaines.
Regarding Claim 4,
Al-Moosawi teaches: 
--wherein, for each time (a) through (e) are done, one of said external devices is used as the external device from which the data file is sent (see: Al-Moosawi, Fig. 4, where the external device is selected at element 402 and the data file is sent at element 418).
Al-Moosawi may not teach:
--and repeating (a) through (e) one or more times,
prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Al-Moosawi based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Al-Moosawi teaches that its functionality may be applied to a plurality of mobile devices [see, e.g., Para. 0004, 0021]. The application of the recited method to multiple devices produces no new and unexpected result which would result in patentable significance over the teaching of Al-Moosawi; the application of the functionality of Al-Moosawi to multiple devices does not change how the claim effects the storage of patient-associated data files. 
Al-Moosawi may not teach:
--wherein acquiring the medical data is done by a user of the computer system using the computer system;
--storing in the computer system a list of device identifiers for one or more external devices to be used by the user for acquiring data files pertaining to patients, before doing (a) wherein for each time (a) is done, a new external device is selected;
--wherein for each time, (b) further comprises either the user designating for the computer system one or more external devices from the list as the set of one or more external devices, or the computer system considering all of the external devices on the list for that user as the set of one or more external devices.
Gaines teaches:
--wherein acquiring the medical data is done by a user of the computer system using the computer system (see: Gaines, column 7, lines 34-50, an authorized user having access to one of the remote monitoring device and column 9, lines 1-21, The method 
--storing in the computer system a list of device identifiers to be used by the user for acquiring data files pertaining to patients, before doing (a) wherein for each time (a) is done, a new external device is selected; (see: Gaines, column 7, lines, 34-50, where Fig. 3(a) presents a flow diagram illustrating one exemplary method 300 in accordance with the invention for retrieving an viewing data for a registered medical device 10 according to the system of Fig. 1.  The method 300 begins at step 302 with an authorized user having access to one of the remote monitored devices 62 provides authenticating credential (for example, a recognized log-in and password) to the outbound web server 43.  At step 304, based on the authenticating credentials, the outbound web server 43 queries the metadata and applications database 46 to identify the address of a patient care database node 60 to which the authorized user is entitled to obtain access, and at step 306, requests data from the patient care database node 60 relating to at least one identified patient for which the user is authorized to view medical device data, including for example a listing of medical devices 10 which are presently associated with the identified patient).
--wherein, for each time, (b) comprises either the user designating for the computer system one or more external devices from the list as the set of one or more external devices, or the computer system considering all of the external devices on the list for that user as the set of one or more external devices (see: Gaines, column 7, line 67 to column 8 line 6, where the list is presented is presented as the entire set of one or more external devices…FIG.3(b) presents a first exemplary screen display 320 that provides an array of medical devices 10 available for monitoring according to device type. For example, in the screen display 320 of FIG. 3(b), available device types include ventilators 321, urology devices 322, energy delivery devices 323, pulse oximeters 324, predictive thermometers 325, tympanic thermometers 326 and food pumps 327, and see: Gaines, column 8, lines 10-16, where the user designates one or more external devices from the list as the set of one or more external devices from the list presented by the computer of the available external devices… Once an individual device is selected by a user (for example, once again, in response to an associated mouse-over
or mouse-click executed by the authorized user), a third exemplary screen display 340 as illustrated by FIG.3(d) may preferably transmitted by the outbound web server 43 for display at the remote monitoring device 62). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the remote monitoring systems for monitoring medical devices via wireless communication networks as taught by Gaines, with the motivation of improving efficiencies in centralized monitoring of critical care and home care health service centers, by providing a single “off-site” central .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Moosawi/Gaines in view of Lane (US 7434,724 B2), hereinafter Lane.
Regarding Claim 5,
Al-Moosawi/Gaines teaches:
--for each of the external devices on the list, the computer system (see: Gaines, column 8, lines 2-6 where the external devices are connected to a computer system, where for example, in the screen display 320 of FIG. 3(b), available device types include ventilators 321, urology devices 322, energy delivery devices 323, pulse oximeters 324, predictive thermometers 325, tympanic thermometers 326 and food pumps 327). 
Al-Moosawi/Gaines may not explicitly teach:
--displaying a machine readable visual code to the external device, the external device scanning the machine readable visual code.
Lane teaches:
--displaying a machine readable visual code to the external device, the external device scanning the machine readable visual code.
 (see: Lane, Fig. 6, and column 6, lines 31-42, where FIG. 6 is a depiction of process 600 wherein the displayed barcode is read. In process 600, medical practitioner approaches a patient that is connected to a medical device and sensor as previously discussed. The medical device includes a display is comprised of the dynamic barcode 
	The Examiner interprets the scanning of Lane to occur for each external device on the list of Al-Moosawi/Gaines.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the inventions of Al-Moosawi/Gaines with the dynamic barcode for displaying medical data as taught by Lane, with the motivation of developing a rapid and efficient method for recording and displaying dynamic medical data about a patient, while also protecting sensitive or confidential patient information (Lane, column 1, lines 16-18).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Moosawi in view of Raduchel (US 9,619,616 B2), hereinafter Raduchel.
Regarding Claim 6,
Al-Moosawi may not explicitly teach:
The method according to claim 1, wherein the computer system recording the instruction comprises a user of the computer system entering on the computer system an indication of the identity of the patient, as part of a procedure for the user to get access to medical records of the patient, or for the computer system to record that the user was dealing with the patient at that time, or for both.
Raduchel teaches:   
The method according to claim 1, wherein the computer system recording the instruction comprises a user of the computer system entering on the computer system an indication of the identity of the patient, as part of a procedure for the user to get access to medical records of the patient, or for the computer system to record that the user was dealing with the patient at that time, or for both (see: Raduchel, Fig.6, where a patient’s identity is entered at 611 and the medical record is developed).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the records access and management invention as taught by Raduchel, with the motivation of developing an invention that securely aggregates electronic medical records for the user (Raduchel, column 7, lines 31-33).

Regarding Claim 7,
Al-Moosawi may not explicitly teach:  
--The method according to claim 1, wherein the computer system recording the instruction comprises a user of the computer system entering an indication of the identity of the patient only once, for sending that data file 
Raduchel teaches:
--The method according to claim 1, wherein the computer system recording the instruction comprises a user of the computer system entering an indication of the identity of the patient only once, for sending that data file (see: Raduchel, Fig.6, where 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the records access and management invention as taught by Raduchel, with the motivation of developing an invention that securely aggregates electronic medical records for the user (Raduchel, column 7, lines 31-33).

Regarding Claim 8,
Al-Moosawi/Raduchel teach:
The method according to claim 7, wherein the user enters the indication of the identity of the patient on the computer system, and not on the external device that sends the data file to the computer system (see: Raduchel, Fig.6, where a patient’s identity is entered at 611 of the display/terminal 600 and the medical record is developed being sent from an external device).

Regarding Claim 9.     
Al-Moosawi may not explicitly teach:
The method according to claim 1, wherein the computer system recording the instruction comprises a user identifying the external device to the computer system.
Raduchel teaches:
The method according to claim 1, wherein the computer system recording the instruction comprises a user identifying the external device to the computer system  Raduchel, Fig. 6, element 621 where the external device is a Blackberry and Al-Moosawi (para. 0022), where the backend 130 may be configured to interact with the mobile devices 105a, 105b and 105c to allow for patient identification and image capture/uploading via the mobile devices. The back end 130 may be further configured to interact with the workstations 125a, 125b and 125c to allow for a user of the workstations to access patient related information stored on the database server 135).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the records access and management invention as taught by Raduchel, with the motivation of developing an invention that securely aggregates electronic medical records for the user (Raduchel, column 7, lines 31-33).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Moosawi in view of Hunter (US 2020/0069247 A1), hereinafter Hunter.
Regarding Claim 13,
Al-Moosawi may not explicitly teach:
The method according to claim 1, wherein the medical data file comprises data of the patient taken with a medical instrument and communicated to the external device.
Hunter teaches:
The method according to claim 1, wherein the medical data file comprises data of the patient taken with a medical instrument and communicated to the external device (see: Hunter, [0017], where sensing data at the sensor; and outputting the sensed data from the sensor to a receiving unit located outside of the body).  The Examiner broadly 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the devices, systems and methods for using and monitoring spinal implants, as taught by Hunter, with the motivation of providing a variety of spinal devices and implants that can be utilized to monitor the placement, location, anatomy, performance, integrity and / or efficaciousness of the spinal device / implant, and any associated medical devices and or device delivery instruments (Hunter, [0047]).

Regarding Claim 14,
Al-Moosawi/Hunter teach:     
The method according to claim 13, wherein the medical data comprises one or more of pulse data, blood pressure data, body temperature data, EKG data, EEG data, electrical impedance data, magnetic field data, blood analysis data, spectroscopic data of body tissue, auditory data of the heart, auditory data of the lungs, NMR data, and DNA sequence data (see: Hunter, [0016], where the implant can serve as a temperature sensor).

Regarding Claim 15,
Al-Moosawi/Hunter teach:
The method according to claim 13, wherein the medical data comprises data of a medical imaging modality (see: Al-Moosawi, [0019], where the data is imaging data, .

Claims 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Moosawi in view of Moon (US 2019/0254600 A1), hereinafter Moon.
Regarding Claim 16,
Al-Moosawi many not explicitly teach:
The method according to claim 1, wherein the computer system uses security procedures to prevent unauthorized transfer or copying of confidential patient medical information to outside the computer system, and the external device is outside the computer system.
Moon teaches:
The method according to claim 1, wherein the computer system uses security procedures to prevent unauthorized transfer or copying of confidential patient medical information to outside the computer system, and the external device is outside the computer system (see: Moon, [0075], where the clinician interface 54 is password - protected to prevent the patient or any other non - clinician from viewing important and potentially confusing medical information, and the transceiver 72 is outside the clinician interface, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the body-worn vital sign 

Regarding Claim 18, 
Al-Moosawi may not explicitly teach:
The method according to claim 1, wherein the computer system uses security features to prevent the unauthorized transfer outside the computer system of medical data identified as pertaining to a patient, and the external device is outside the computer system.
Moon teaches:
The method according to claim 1, wherein the computer system uses security features to prevent the unauthorized transfer outside the computer system of medical data identified as pertaining to a patient, and the external device is outside the computer system (see: Moon, [0075], where the clinician interface 54 is password - protected to prevent the patient or any other non - clinician from viewing important and potentially confusing medical information, and the transceiver 72 is outside the clinician interface, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the body-worn vital sign monitor, as taught by Moon, with the motivation of developing a body-worn vital sign monitor that measures a patient's vital signs while simultaneously characterizing their activity state (Moon, Abstract).

Regarding Claim 21,
Al-Moosawi may not explicitly teach:
--The method according to claim 1, wherein the external device that sends the data file has no information about the identity of the patient, when the data file is sent
Moon teaches:
--The method according to claim 1, wherein the external device that sends the data file has no information about the identity of the patient, when the data file is sent (see: Moon, Fig. 11, element 94, where external device sends a data file through the transceiver 72.  Element 94 does not associate the data with the patient until the data is processed by the transceiver 72).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Al-Moosawi with the body-worn vital sign monitor, as taught by Moon, with the motivation of developing a body-worn vital sign monitor that measures a patient's vital signs while simultaneously characterizing their activity state (Moon, Abstract).

Response to Remarks
Applicant's arguments filed September 8, 2021 regarding claim 2 being objected to have been fully considered but they are not persuasive. It appears that the applicant amended the claims to remove the wrong “to”.

September 8, 2021 regarding claims 1, 10, 12, 17, 19, 20 and 22-24 being rejected under 35 U.S.C. §102 have been fully considered but they are not persuasive.
Applicant argues that Al-Moosawi does not disclose “the computer system recording an instruction, prior to the data file being sent to the computer system, the instruction including information that one of a set of external devices including the external device will send the medical data pertaining to the patient and a location of where the medical data will be sent. Specifically, asserts that paragraphs [0025] and [0032] of Al-Moosawi fails to disclose this limitation.
However, as disclosed in paragraphs [0025] and [0032] a user is enrolled with the system by associated a device ID with a patient record such that the system can associated medical images sent by the device with the patient record. Thus the recorded enrollment process would be prior to the any data files being sent and indicate that the device will send medical data pertaining to the patient record and a location of where the medical data will be sent (i.e. the patient record). Further, before a medical image is sent, the devices identifier is sent such that the system can determine a patient record to associate an incoming medical image with, which is information which indicates an image will be sent and to store the image with the associated medical record (i.e. a location). Put simply, the creating a patient record is an instruction which includes a location of where the medical data will be sent and the device identifier can also be construed as an instruction comprising a location of where the medical data will be sent as the identifier is associated with the medical record of where the image will be stored.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVIN C HEIN/Examiner, Art Unit 3686